United States Court of Appeals
                      For the First Circuit


No. 18-2133

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      JOMAR HERNÁNDEZ-ROMÁN,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court, issued on December 1, 2020, is
amended as follows:
     On page 12, lines 16 - 18, delete the entire sentence and
citation and replace with "We acknowledge, as the defendant posits,
that the residual clause of section 924(c) is unconstitutionally
vague. See United States v. Davis, 139 S. Ct. 2319, 2336 (2019);
see also Johnson, 576 U.S. 596-97."